DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 10/04/2021, is acknowledged.
A prior art search for Applicants’ elected species of base claim 1 (upon which all other claims depend) did not retrieve any applicable prior art.
An extended Markush search of the full scope of base claim 1, upon which all other claims depend, did not retrieve any prior art references.  See “SEARCH 6” in enclosed search notes.
A review of “SEARCH 6” search results by inventor and assignee/owner names did retrieve one double patent reference.
Furthermore, a review by inventor and assignee/owner names within PALM and PE2E SEARCH Databases retrieved the same double patent reference, but no additional double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of August 25, 2021, is withdrawn since the base claim 1 is free of the prior art.
All claims have been examined on the merits.
Current Status of 16/632,637
This Office Action is responsive to the amended claims of October 4, 2021.
Claims 1-16 have been examined on the merits.  Claims 1-2 and 5-7 are original.  Claims 3-4, 8-10, and 12-15 are previously presented.  Claims 11 and 16 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/632,637, filed 01/21/2020, as a national stage entry of PCT/CN2018/097360, International Filing Date: 07/27/2018, which claims foreign priority to Chinese patent application 201710630397.6, filed 07/28/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign priority application provided in the file wrapper is not in English and therefore the Examiner cannot discern whether the instant claims are supported by the foreign priority document.  Therefore, the International Filing Date of July 27, 2018 is assigned as the effective filing date of the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2021 and 01/21/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to for lacking commas separating one alternative embodiment of ring A from another in the list of alternative embodiments of ring A.
This objection applies to claims 2-16 since these claims reference claim 1 but do not remedy the rationale underpinning the objection against base claim 1.
The illustration of claim 8 is objected to for fuzzy/grainy resolution of the claimed process.  Please increase the size of the illustration and use higher resolution/no pixilation quality images.  The claims 9-10 and 14-15 are similarly objected to since these claims reference claim 8 but do not remedy the rationale underpinning the objection against claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "R1” and "R2” in formulae IV and III in the illustration.  There is insufficient antecedent basis for this limitation in the claim since the claim 8 narrative does not further limit/describe to what substituents R1 and R2 pertain.
claim 8 indefinite) since the artisan sees "R1” and "R2” in formulae IV and III of the claim 8 illustration but has no idea to what substituents "R1” and "R2” pertain.
The claims 9-10 and 14-15 are similarly rejected as these claims reference claim 8 but do not remedy the rationale underpinning the rejection of base claim 8.
This rejection will be rendered moot once Applicants further define "R1” and "R2” of the illustrated formulae IV and III in the claim 8 narrative.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 16 does not further limit base claim 11 since claim 16 references “proteasome inhibitor medicament” whereas base claim 11 just references a compound of claim 1.  Perhaps Applicants meant for claim 16 to further define the structure of compound of claim 1?  Please revise claim 16 to further limit claim 11 or cancel claim 16 altogether.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11, and 16 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 7-16, 18-20, and 22 of copending Application No. 17/273,964 (reference application).  The reference amended claims of 03/05/2021 and the instant amended claims of 10/04/2021 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim 16, drawn to compound 6b:  
    PNG
    media_image1.png
    138
    273
    media_image1.png
    Greyscale
 . , anticipates instant claim 1, wherein ring A is 
    PNG
    media_image2.png
    141
    119
    media_image2.png
    Greyscale
 and X1 and X2 join to form the circular portion derived from boric acid.  Similarly, reference claim 16 teaches the compound 
    PNG
    media_image3.png
    138
    234
    media_image3.png
    Greyscale
 , which anticipates instant claim 1, wherein ring A is 
    PNG
    media_image2.png
    141
    119
    media_image2.png
    Greyscale
 and X1 and X2 join to form the circular portion derived from boric acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants should file a Terminal Disclaimer against the reference to render moot this rejection.
Conclusion
Claims 4-7 and 12-13 are objected to for claim informalities (see “Claim Objections” section, above).
Claims 1-3, 8-11, and 14-16 are not presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula I of base claim 1, upon which all other claims depend.
The reference ELLIOTT (WO 2009/154737 A1, referenced in IDS of January 21, 2020), discloses the compound (I-1):  
    PNG
    media_image4.png
    296
    504
    media_image4.png
    Greyscale
  (page 104), wherein X1 and X2 form the circular boronic ring as shown.
However, ELLIOTT is not a prior art reference for at least the reason that the phenyl-dichloride at the ring A position is not one of the alternative embodiments of base claim 1.
Furthermore, there is no teaching, suggestion, or motivation in ELLIOTT or any known prior art reference that would permit arriving at (1) the positions and (2) identities of the halogen atoms (herein, each chlorine atoms that are situated para to each other) without running afoul of hindsight reasoning.  Furthermore, there is no generic teaching within ELLIOTT itself that would permit an obvious variation taking into account the (1) identity and (2) location of each halogen atom off of the phenyl at the ring A position.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625